DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 03/21/2022.
Response to Arguments
 Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that “one with ordinary skill in the art would consider the cited piezoresistive element 9 to be positioned near a center of membrane 7, not near an outside edge of the membrane 7”, the examiner respectfully disagrees. The examiner respectfully submits that the claim only recites “a piezoresistive element located on the membrane near an outside edge of the membrane and near an edge of an outside stiffening rib of the plurality of stiffening ribs and the outside depression area”. The term “near” is a relative term of degree. The claim does not require that the piezoresistive element to be located nearer to the edge than to the center. The examiner respectfully submits that Fig. 27 Doelle illustrates that the piezoresistive element is disclosed sufficiently near the edge. 
In response to the applicant’s argument that Doelle does not have a backside cavity extending from a bottom side of the pressure sensor, as the bottom side of the wafer 1 forming the bottom side of the pressure sensor is flat, the examiner respectfully disagrees. The examiner respectfully submits that the claim only states “a backside cavity extending from a bottom side of the pressure sensor, the backside cavity defining an inside surface of the frame”. Under broadest reasonable interpretation, a cavity is to be understood as a space inside a solid object. In this case, the examiner respectfully submits that Doelle teaches a backside cavity extending from a bottom side of the pressure sensor (i.e., the cavity is formed in the space .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Doelle (U.S. Pat. No. 9,403,677) (hereafter Doelle) in view of Khuri-Yakub et al. (U.S. Pat. No. 7,615,834) (hereafter Khuri-Yakub).
Regarding claim 1, Doelle teaches a pressure sensor comprising: 
a membrane that can deflect reversibly (i.e., membrane 7) (see Fig. 27), comprising 
an inverted boss (i.e., central plate or boss 12) (see Fig. 27) and 
a plurality of concentric depressions forming a plurality of stiffening ribs (i.e., trench 93 is generated around the sensor) (see Fig. 27), 
an outside depression area (i.e., trench 95) (see Fig. 27), and 
an inside depression area (i.e., race track 6) (see Fig. 27); 
a nondeflecting frame supporting the membrane (i.e., wafer 1) (see Fig. 27); 

a backside cavity extending from a bottom side of the pressure sensor (i.e., pressure sensor cavity) (see Fig. 27), the backside cavity defining an inside surface of the frame (i.e., surface of wafer 1 facing membrane 7) (see Fig. 27), 
wherein the plurality of stiffening ribs are located between the inside depression area and the outside depression area, each of the plurality of stiffening ribs having two side edges (i.e., portion of wafer 5 between race track 6 and trench 93, portion of wafer 5 between trench 93 and trench 95) (see Fig. 27); 
a course of the edges being defined by depressions in the plurality of concentric depressions (see Fig. 27), wherein the inverted boss is located in a mid-section of the membrane and adjacent to the inside depression area (i.e., central boss 12) (see Fig. 27), and 
wherein series of concentric depressions is on an opposite side of the membrane from the backside cavity (see Fig. 27). However, Doelle as disclosed above may be construed as not directly or explicitly teach the stiffening ribs. 
Regarding the stiffening ribs, Khuri-Yakub teaches a transducer having a plurality of concentric depressions forming a plurality of stiffening ribs (i.e., first and second annular shaped trenches 171, 172, wherein membrane material is absent from or has bene removed from the upper surface 177 and the membrane outside of cavity 110 formed between the membrane and the substrate) (see Column 9, line 44, to Column 10, line 67). In view of the teaching of Khuri-Yakub, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added concentric depressions in order to modify and 
Regarding claim 2, Doelle teaches that the stiffening ribs each have a width that is narrower than both the outside depression area and the inside depression area (i.e., portion of wafer 5 between race track 6 and trench 93 and portion of wafer 5 between trench 93 and trench 95 each are narrower than the width of the trenches and of the race track) (see Fig. 27).
Regarding claim 3, Doelle teaches that side edges of the plurality of stiffening ribs are oriented along [110] directions relative to a crystal axis of the membrane (see Fig. 27)
Regarding claim 4, Doelle teaches that the inverted boss has a width that is narrower in at least a first dimension than a width of the backside cavity (i.e., central boss 12 is narrower than the cavity 4) (see Fig. 27). 
Regarding claim 5, Doelle teaches that the outside depression area has two side edges, the course of the side edges being oriented along [110] directions relative to a crystal axis of the membrane (see Fig. 27).
Regarding claim 6, Doelle teaches that the backside cavity is squared in configuration and formed using a deep-reactive ion etch (i.e., trench structures are etched into the surface 11) (see Column 4, line 55, to Column 5, line 25), with the plurality of stiffening ribs and the plurality of concentric depressions being a series of square shaped loops (i.e., the trench structures forming approximately closed rings or quadrangles) (see Column 4, line 55, to Column 5, line 25). Furthermore, the method of forming the device is not germane to the issue of patentability of the device itself (see MPEP 2113); and insignificant changes to shape which do not contain critical design requirements are a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant (see MPEP 2144.04 (IV-B)).  
Regarding claim 7, Doelle teaches that the plurality of concentric depressions are formed using one of either isotropic or anisotropic etching techniques (i.e., trench structures are etched into the surface 11) (see Column 4, line 55, to Column 5, line 25), with an etch depth between ⅖ and ⅘ of the membrane thickness (see Column 4, line 55, to Column 5, line 25; and Fig. 27). Furthermore, the method of forming the device is not germane to the issue of patentability of the device itself (see MPEP 2113); and a change in size is generally recognized as being within the level of one of ordinary skill in the art (see MPEP 2144.04 (IV)). 
Regarding claim 8, Doelle teaches that the plurality of concentric depressions have an etch depth (see Column 4, line 55, to Column 5, line 25; and Fig. 27); but does not explicitly teach an etch depth that is approximately ⅘ of the membrane thickness. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the etch depth approximately ⅘ of the membrane thickness. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855